Citation Nr: 1719439	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1972 to November 1973.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a March 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

The Board has previously remanded the issue on appeal for additional development in September 2013 and June 2016.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but that issue has not been adjudicated by the RO.  As it is inextricably intertwined with the claim for SMC based on the need for aid and attendance or by reason of being housebound, it is within the scope of this appeal.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

In a written statement received in May 2010, and as discussed in the June 2016 Board remand, the Veteran appears to have raised the issue of entitlement to SMC based on the loss of use of a creative organ.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In this case, the claim of entitlement to service connection for a psychiatric disorder must be remanded because it has not been adjudicated by the RO.  Specifically, the record includes evidence, in the form of a February 2015 VA Mental Health Note and a September 2016 VA mental disorders examination, that a psychiatric disorder may be caused or aggravated by his service-connected lumbar spine disability, and that due to his psychiatric disorder, the Veteran would benefit from aid and attendance.  

Upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Mansfield, 21 Vet. App. 545, 552 (characterizing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In Delisio v. Shinseki, 25 Vet. App. 45 (2011), the U.S. Court of Appeals for Veterans Claims (Court) found that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, VA generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service.  Id. at 54.  

Here, the evidence suggests that whether the Veteran is entitled to SMC based on the need for aid and attendance may depend on whether the Veteran's psychiatric disorder is secondarily related to his service-connected lumbar spine disability.  In that regard, VA is obligated to first make a determination as to entitlement to service connection for a psychiatric disorder as secondary to service-connected lumbar spine disability prior to adjudicating the claim for SMC based on aid and attendance or by reason of being housebound.  

Thus, the RO must defer any further adjudication (but not development) of the claim for SMC based on the need for aid and attendance or by reason of being housebound pending resolution of the service connection claim for a psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate whether service connection is warranted for a psychiatric disorder as secondary to service-connected lumbar spine disability.  

2.  Then, readjudicate the claim for entitlement to SMC based on aid and attendance or by reason of being housebound.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




